Name: Council Regulation (EEC) No 1593/83 of 14 June 1983 fixing, for the 1983/84 marketing year, the guarantee threshold for colza and rape seed and certain factors relating thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163 /43 COUNCIL REGULATION (EEC) No 1593/83 of 14 June 1983 fixing, for the 1983/1984 marketing year, the guarantee threshold for colza and rape seed and certain factors relating thereto Whereas the consequences as regards the level of the target prices and intervention prices in the event of the guarantee threshold being exceeded should also be stated, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation No 136/66/ EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413 /82 (2), and in particular Article 24a thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Whereas the fixing of a guarantee threshold for colza and rape seed is required under Article 24a of Regulation No 136/66/EEC ; Whereas the guarantee threshold should be in keep ­ ing with a medium-term policy ; whereas, in the light of market prospects for colza and rape seed, the guarantee threshold for 1989/90 can be put at 3 300 000 tonnes ; Whereas, in the light of this medium-term policy and the level of production in recent years , the guar ­ antee threshold for the 1983/84 marketing year should be fixed at 2 290 000 tonnes ; Article 1 1 . For the 1983/84 marketing year the guarantee threshold for colza and rape seed referred to in Article 24a of Regulation No 136/66/EEC is hereby fixed at 2 290 000 tonnes . 2 . If the Community's recorded production for that year is greater than the guarantee threshold , there shall be a 1 % reduction in the 1984/85 target prices and intervention prices for every 50 000 tonnes in excess of the guarantee threshold, up to a maximum of 5 %. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 62, 12 . 6 . 1982, p . 6 . O OJ No C 32, 7 . 2 . 1983 , p . 13 . (4) OJ No C 94, 1 1 . 4 . 1983 , p . 47 .